Rescript.
The plaintiff and others manufactured certain articles for the defendants who paid the price therefor, although some defects of manufacture existed therein. This plaintiff, under his individual contract with the defendants, repaired the articles, and thereupon brings this suit to recover for such repairs. The defendants cannot have deducted from the sum due him anything on account of their claim for over-payment to the original manufacturers.
Therefore, there must be

Judgment for the plaintiff.